If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re TROUP, Minors.                                                 July 21, 2022

                                                                     No. 359787
                                                                     Wayne Circuit Court
                                                                     Juvenile Division
                                                                     LC No. 2017-002155-NA


Before: SHAPIRO, P.J., and RICK and GARRETT, JJ.

PER CURIAM.

       Respondent appeals as of right the order terminating her parental rights to her twin children,
HST and NMT, under MCL 712A.19b(3)(g), (i) and (j).1 For the reasons stated in this opinion,
we reverse and remand for further proceedings including preparation of a case service plan.

                                       I. BACKGROUND

         In 2019, respondent’s parental rights to a different child were involuntarily terminated.
That case arose after respondent and her newly born child tested positive for marijuana and cocaine
at birth. There were also concerns about respondent’s mental health. That case resulted in the
termination of respondent’s rights to one of her children after she did not meaningfully participate
in the treatment plan. Her rights to her three other children were not terminated; legal and physical
custody was granted to the father and respondent received supervised parenting time.

        The instant case arose in 2021 after respondent tested positive for cocaine, fentanyl and
marijuana after giving birth to the twin children. The children’s meconium tested positive for
cocaine and marijuana. Because of respondent’s prior termination, and petitioner’s conclusion
that respondent had not rectified the conditions leading to that termination, no reasonable efforts
were made to reunify the family in this case and termination was sought at the initial disposition.



1
  The trial court also determined the children’s father was unknown and unascertainable, and
terminated his rights to the children. The father is not a party to this appeal.



                                                -1-
See MCL 712A.19a(2)(c).2 Because no services were offered to respondent, the evidence at the
termination hearing consisted mostly of the prior case file and medical records of the positive drug
tests at the twins’ birth. Respondent testified that she wanted to plan for the children and requested
the opportunity to participate in services. She attributed her failure to do so in the prior case to an
abusive relationship she was in at that time.

        The trial court determined that there was sufficient evidence to terminate respondent’s
parental rights under MCL 712A.19b(3)(g), (i) and (j), and that termination was in the children’s
best interests.

                                           II. ANALYSIS

       Respondent argues that the trial court clearly erred by finding that statutory grounds for
termination were proven by clear and convincing evidence. We agree.3

        “To terminate parental rights, a trial court must find by clear and convincing evidence that
at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss, 301
Mich App 76, 80; 836 NW2d 182 (2013). The statutory grounds at issue in this case allow for
termination under the following circumstances:

               (g) The parent, although, in the court’s discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

                                               * * *

               (i) Parental rights to 1 or more siblings of the child have been terminated
       due to serious and chronic neglect or physical or sexual abuse, and the parent has
       failed to rectify the conditions that led to the prior termination of parental rights.




2
  MCL 712A.19a(2)(c) provides that reasonable reunification efforts are not required when a
parent “has had rights to the child’s siblings involuntary terminated and the parent has failed to
rectify the conditions that led to that termination of parental rights.” We see no clear error in the
reliance on MCL 712A.19a(2)(c) in this case given the positive drug test at the twin’s birth and
respondent’s testimony at the termination hearing that she was not treating for her mental health
or taking her prescribed medication. However, in contrast to MCL 712A.19a(2)(c), to terminate
parental rights under MCL 712A.19b(3)(i), there must be a showing that the prior termination was
due to serious and chronic neglect or abuse, as will be discussed.
3
 “We review for clear error a trial court’s finding of whether a statutory ground for termination
has been proven by clear and convincing evidence.” In re Moss, 301 Mich App 76, 80; 836 NW2d
182 (2013). A finding is clearly erroneous if the reviewing court is left with the firm and definite
conviction that a mistake was made. In re JK, 468 Mich 202, 209-210; 661 NW2d 216 (2003).


                                                 -2-
               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent. [MCL 712A.19b(3).]

        Regarding § 19b(3)(g), respondent testified that she was earning income by offering hair
and nail services at her home. The trial court, however, found respondent’s testimony regarding
her income not credible, and it made no other findings regarding her financial circumstances.
Given the court’s credibility determination, there is no evidence in the record that respondent was
financially able to provide for the children, as required to terminate parental rights under MCL
712A.19b(3)(g). Accordingly, the trial court clearly erred by relying on this statutory ground.

        As for § 19b(3)(i), the trial court did not explain how the prior termination was “due to
serious and chronic neglect or physical or sexual abuse,” a necessary condition for termination
under that statutory ground. MCL 712A.19b(3)(i). And a review of the record does not show
clear and convincing evidence in support of such a determination. As discussed, the prior case
arose after respondent and one of her children tested positive for drugs at birth. The record
indicates that respondent’s four children were removed from her care shortly thereafter, and her
rights to one of the children were terminated after she failed to comply with her treatment plan.
There were also concerns about untreated mental health issues, including respondent’s diagnoses
of depression and bipolar disorder.

         Although a positive drug test at birth may warrant removal proceedings, we fail to see how
it constitutes serious and chronic neglect or abuse. See In re Simonetta, ___ Mich App ___, ___;
___ NW2d ___ (2022) (Docket No. 357909); slip op at 3 (holding that a mother’s prenatal drug
use does not constitute severe physical abuse of a child). Nor do mental health concerns meet that
standard when there is no evidence as to how the parent’s mental health affected the children. The
trial court also noted that respondent had a period of four months during the prior case when she
was unreachable. Such conduct may support a finding of abandonment, but it is not evidence of
neglect, which concerns a parent’s treatment of a child while in the parent’s care. See In re
Webster, 170 Mich App 100, 108-110; 427 NW2d 596 (1988). Given the sparse record evidence,
the trial court clearly erred by finding that respondent’s parental rights were previously terminated
due to serious and chronic neglect or abuse.

        Similarly, with respect to § 19b(3)(j), the record does not contain clear and convincing
evidence of a reasonable likelihood that the children would be harmed if returned to respondent’s
care. We do not take lightly that the children were exposed to harmful substances as fetuses.
However, § 19b(3)(j) is forward looking, and the children are no longer at risk of being exposed
to drugs in utero. The current state of respondent’s substance abuse and mental health issues, and
their potential effect on the children, is speculative given that respondent has not been evaluated
in connection with this case or provided an opportunity to participate in services. The record is
also devoid of evidence regarding respondent’s parenting ability. Further, respondent testified that
she had recently obtained housing with the help of a friend, and she provided the trial court with
her address. While the court found respondent’s testimony not credible on several matters, it did




                                                -3-
not make that finding with respect to her housing. For these reasons, there is not a sufficient basis
in the record to conclude a reasonable likelihood of future harm to the children exists.4

       Reversed and remanded for further proceedings consistent with this opinion, including the
preparation of a case service plan. We do not retain jurisdiction.

                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michelle M. Rick
                                                              /s/ Kristina Robinson Garrett




4
  Given our ruling, we need not address respondent’s argument that the trial court erred by finding
that termination of her parental rights was in the children’s best interests.


                                                -4-